Citation Nr: 1235333	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from December 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Huntington, West Virginia.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2011.  However, after careful review, the Board finds that it is inadequate for purposes of adjudication for the reasons explained below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

At the VA examination, the examiner completed a VA Disability Benefits Questionnaire Form (DBQ) to assess the Veteran's left knee claim.  He marked the box that indicated a nexus to service was present for the left knee disability.  However, in the DBQ rationale section, he provided a negative nexus opinion.  He indicated that he reviewed March 2011 private medical records showing normal X-ray findings.  For the diagnosis of probable left knee patellofemoral syndrome given at that time, the examiner explained that it would be expected that X-rays studies would provide clinical correlation of patellar malalingment or degenerative changes.  He concluded that since he could not substantiate the diagnosis of patellofemoral syndrome based upon March 2011 X-rays, he could not thereby link it to service.

Review of the evidence shows that the Veteran sought private medical attention in March 2010 for left knee pain, and not in March 2011.  The private medical records indicate that X-ray showed the left knee to be within normal limits.  

Nonetheless, the pertinent evidence also includes a May 2008 clinical record and June 2008 letter, both from Dr. W.H.  In his clinical assessment, he could only substantiate complaints of pain.  However, he ordered magnetic resonance imagining (MRI) studies.  In his June 2008 letter, he reported that MRI studies confirmed subtle patellar chondromalacia.  The October 2011 VA examiner does not comment on the June 2008 MRI findings in formulating his negative rationale premised upon an absence of clinical correlation.  Hence, it is not clear whether the October 2011 had a fully informed review of the record in determining that clinical manifestations were not present.  See Stefl, 21 Vet. App. at 124.  

In light of the above, another medical opinion is necessary to clarify whether the June 2008 MRI findings reported by Dr. W.H. were considered as detailed below.  Additionally, as the MRI report referenced in the June 2008 letter is not of record, attempts should be made to obtain that study, after securing necessary authorization.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask that the Veteran identify any recent medical treatment for a left knee disability.  Additionally, the Veteran should be asked to provide contact information and sign any necessary authorization to enable Dr. W.H. to be contacted to obtain the MRI studies noted in his June 2008 letter.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After associating any newly generated medical records with the claims folder or Virtual VA efolder, contact an appropriately qualified healthcare provider for an addendum opinion.  Provide access to the claims file, including a copy of this remand, and the Virtual VA efolder.  Receipt and review of these items must be acknowledged in the medical opinion.   

The examiner is directed to pay particular attention to the following: August 1996 and May 1998 service treatment records, Veteran's reports of left knee pain beginning in service, May and June 2008 notes from Dr. W.H., March 2010 private medical records, and clinical findings from the October 2011 VA examination.  

Following review of the entire record, the examiner is asked to provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has patellofemoral syndrome or any other disability in her left knee.  

For each diagnosis found, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) related to any in-service event, injury, or disease.  In formulating the opinion, the examiner must consider the Veteran's reports of observable left knee symptoms, such as pain.  If the examiner rejects the Veteran's report, he or she must so state.  The examiner cannot rely solely upon an absence of contemporaneous treatment in making a negative determination.   

It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


